                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


BILLIE CHRISTOPHER HENDERSON                                         CIVIL ACTION

VERSUS                                                                 NO. 18-7683

32ND JUDICIAL DISTRICT OF                                         SECTION “R” (3)
TERREBONNE PARISH, ET AL.


                                       ORDER


      Plaintiff Billie Christopher Henderson filed this pro se civil action pursuant

to 42 U.S.C. § 1983. 1 Having reviewed de novo the complaint, the record, the

applicable     law,   and   the   Magistrate   Judge’s   unopposed    Report    and

Recommendation, 2 the Court hereby approves the Magistrate Judge’s Report and

Recommendation and adopts it as its opinion herein.

      For the reasons explained by the Magistrate Judge, plaintiff’s complaint is

frivolous and fails to state a claim upon which relief may be granted. Accordingly,

plaintiff’s complaint is DISMISSED WITH PREJUDICE under 28 U.S.C. §

1915(e)(2) and 28 U.S.C. § 1915A(b).


             New Orleans, Louisiana, this _____
                                           5th day of December, 2018.


                          _____________________
                               SARAH S. VANCE
                        UNITED STATES DISTRICT JUDGE

1     R. Doc. 1.
2     R. Doc. 5.
